             Case 1:18-cv-01510-AWI-BAM Document 30 Filed 06/25/20 Page 1 of 6


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7
                                                          CASE NO. 1:18-cv-01510-AWI-BAM
 8     JAMES ROBERT MONTEZ, II,
                                                          ORDER ON:
 9                            Plaintiff,
                                                          1. DEFENDANTS’ MOTION FOR
10     vs.                                                   SUMMARY JUDGMENT OR IN THE
                                                             ALTERNATIVE SUMMARY
11     FRESNO COUNTY CORRECTIONAL                            ADJUCIATION; AND
       OFFICER OLIVER; UNKNOWN LAW
12     ENFORCEMENT OFFICERS; COUNTY                       2. DEFENDANTS’ REQUEST TO SEAL
       OF FRESNO, CALIFORNIA,                                DOCUMENTS
13
                              Defendant.
14

15                                                        (Doc. Nos. 24 and 25)
16

17

18

19

20

21

22           Plaintiff James Robert Montez II (“Montez”) sustained injuries to his jaw during a riot in
23 Fresno County Jail in 2017 as a result of actions taken by Defendant Correctional Officer Oliver

24 (“Oliver”). Montez brought this case against Oliver, the County of Fresno and “Unknown Law

25 Enforcement Officers” (collectively, “Defendants”) alleging a federal claim for excessive force

26 under 42 U.S.C. § 1983 (“Section 1983”) and state law claims for battery and negligence. For the
27 reasons set forth below, the Court will grant summary judgment in Defendants’ favor on the

28 Section 1983 claim and decline to exercise supplemental jurisdiction over the state law claims.
             Case 1:18-cv-01510-AWI-BAM Document 30 Filed 06/25/20 Page 2 of 6


 1                                            FACTUAL BACKGROUND1

 2            As of October 27, 2017, Montez was a sentenced inmate at Fresno County Jail. JSUMF

 3 No. 1.2 Montez was housed on the third floor of the North Jail in E-Pod. Id. No. 2. E-Pod

 4 contained approximately 72 inmates. PSDF No. 1.

 5            At approximately 11:00 p.m. on October 27, 2017, a large group of inmates gathered in the

 6 lower tier of E-Pod on the third floor of the North Jail, after they were supposed to be in their

 7 bunks for inmate count. JSUMF Nos. 3-4. Oliver became aware of this gathering while conducting

 8 his rounds and was informed that floor officers were letting inmates talk out an issue to de-escalate

 9 the situation. Id. Nos. 5- 6. There were three or four other correctional officers in E-Pod with

10 Oliver at the time. Id. No. 7.

11            As a precaution, Oliver went to his office on the first floor to retrieve a shotgun equipped

12 with Accusox less-lethal bean bag rounds. PSDF No. 2. The inmates were still gathered on the

13 lower tier of E-Pod when Oliver returned and a large-scale riot suddenly broke out. Id. No. 3.

14 Montez was punched, kicked and otherwise accosted by other inmates during the riot. Id. No. 11.

15 The correctional officers present in E-Pod had pepper spray and batons available to them. Id. No.

16 5. One of the correctional officers also had a PepperBall gun, but it kept malfunctioning. Id. No. 6.

17            Oliver and other officers gave verbal commands to the inmates along the lines of “get

18 down on the ground” and “stop fighting.” PSDF No. 4; see also Doc. No. 27-1 at 2:19-3:12.3

19 Oliver racked a round in the shotgun, PSDF No. 7; see also Doc. No. 27 at 4:2-5:23, and fired a

20

21

22   1
      Defendants request to seal jail surveillance video and certain screen shots from jail surveillance video relating to this
     motion on the grounds that they contain confidential information subject to the Court’s March 22, 2019 Protective
23   Order (Doc. No. 15). Doc. No. 25. The Court did not have cause to review the materials in question in deciding this
     motion and will deny the request as moot in light of this Order.
24   2
       The facts set forth in this section are undisputed. “JSUMF” refers to the Joint Statement of Undisputed Material
25   Facts filed concurrently with Defendants’ motion, as Docket No. 24-5. “PSDF” refers to Plaintiff’s Statement of
     Disputed Facts filed concurrently with Plaintiff’s opposition to this motion, as Docket No. 26. The PSDF itself
26   contains several undisputed facts.
     3
27     Plaintiff contends these commands were inaudible and that dropping to the ground on command during a riot can
     result in serious injury from kicking, stomping and such. PSDF No. 4. Plaintiff concedes, however, that Oliver
     “order[ed] inmates to get on the ground” before discharging his shotgun. Id. No. 4.
28

                                                                  2
             Case 1:18-cv-01510-AWI-BAM Document 30 Filed 06/25/20 Page 3 of 6


 1 first bean bag round at a group of fighting inmates shortly after entering E-Pod.4 PSDF No. 8; see

 2 also Doc. No. 27-1 at 6:1-17.

 3            Oliver was approximately 20 feet away from Montez when he fired the bean bag that

 4 struck Montez. JSUMF No. 8. Montez was struck on the left side of his face, resulting in a broken

 5 jaw and stitches to Montez’s left cheek. PSDF No. 17. Oliver did not aim for Montez and did not

 6 intend to strike Montez with the shot. Id. Nos. 13-14.

 7            Oliver reassessed the situation after firing two shots. PSDF No. 15. He subsequently fired

 8 two more shots but did not fire any rounds once all inmates were on the ground and additional

 9 correctional officers had arrived to provide assistance. Id. No. 16. Oliver deployed a total of four

10 bean bag rounds during the riot. JSUMF No. 9.

11            Plaintiff filed this action in October 2018, asserting claims against Oliver, the County of

12 Fresno, and various fictitious defendants referred to as “Unknown Law Enforcement Officers” for:

13 (i) excessive force in violation of 42 U.S.C. § 1983; (ii) battery; and (iii) negligence. Doc. Nos. 1

14 & 5.

15            The Corrected Complaint alleges that this Court has original jurisdiction over the Section

16 1983 claim under 28 U.S.C. §§ 1331 and 1343, and supplemental jurisdiction over the state law

17 claims for battery and negligence under 28 U.S.C. § 1367. Doc. No. 5 ¶ 1.

18                                            RULE 56(a) FRAMEWORK

19            Summary judgment is proper when it is demonstrated that there exists no genuine issue as

20 to any material fact, and that the moving party is entitled to judgment as a matter of law. Fed. R.

21 Civ. P. 56; Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Fortyune v. American Multi-

22 Cinema, Inc., 364 F.3d 1075, 1080 (9th Cir. 2004). The party seeking summary judgment bears

23 the initial burden of informing the court of the basis for its motion and of identifying the portions

24 of the declarations (if any), pleadings, and discovery that demonstrate an absence of a genuine

25 issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Soremekun v. Thrifty

26
27   4
      Plaintiff contends that he retreated as the fighting in E-Pod began and that he was struck by another inmate at the
     same time he was struck “by the less lethal shot fired by [] Oliver,” but does not otherwise dispute this fact. See PSDF
28   No. 8.

                                                                 3
           Case 1:18-cv-01510-AWI-BAM Document 30 Filed 06/25/20 Page 4 of 6


 1 Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007).

 2          Where the moving party will have the burden of proof on an issue at trial, the movant must

 3 affirmatively demonstrate that no reasonable trier of fact could find other than for the movant.

 4 Soremekun, 509 F.3d at 984. Where the non-moving party will have the burden of proof on an

 5 issue at trial, the movant may prevail by presenting evidence that negates an essential element of

 6 the non-moving party’s claim or by merely pointing out that there is an absence of evidence to

 7 support an essential element of the non-moving party’s claim. See James River Ins. Co. v. Herbert

 8 Schenk, P.C., 523 F.3d 915, 923 (9th Cir. 2008); Soremekun, 509 F.3d at 984. If a moving party

 9 fails to carry its burden of production, then “the non-moving party has no obligation to produce

10 anything, even if the non-moving party would have the ultimate burden of persuasion.” Nissan

11 Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1105-06 (9th Cir. 2000). If the moving party

12 meets its initial burden, the burden then shifts to the opposing party to establish that a genuine

13 issue as to any material fact actually exists. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

14 475 U.S. 574, 586 (1986); Nissan Fire, 210 F.3d at 1103. If the nonmoving party fails to produce

15 evidence sufficient to create a genuine issue of material fact, the moving party is entitled to

16 summary judgment. Nissan Fire, 210 F.3d at 1103.

17                                       DEFENDANTS’ MOTION

18 I.       Federal Cause of Action Under 42 U.S.C. § 1983

19          Defendants contend that Montez’s first cause of action for excessive force under Section

20 1983 is properly analyzed under the Eighth Amendment to the Unites States Constitution and that,

21 to prevail on his claim, Montez must show that “jail officials applied force maliciously and

22 sadistically to cause harm.” Doc. No. 24-1 at 4:16-26; see Hudson v. McMillian, 503 U.S. 1, 6-7

23 (1992) (stating that the “core judicial inquiry” in cases involving the use of force by prison

24 officials is “whether force was applied in a good-faith effort to maintain or restore discipline, or

25 maliciously and sadistically to cause harm”). Defendants concede that Montez’s injuries were not

26 “de minimis or insignificant,” but argue that Montez cannot show a Section 1983 violation given
27 the nature of the riots, the lack of viable alternatives for quelling the riots, attempts by Oliver to

28 restore order prior to discharging the shotgun, and the fact that Oliver did not intend to shoot

                                                         4
           Case 1:18-cv-01510-AWI-BAM Document 30 Filed 06/25/20 Page 5 of 6


 1 Montez. Doc. No. 24-1, Part IV.A.

 2          Montez, for his part, expressly concedes in the opposition that the “malicious and sadistic”

 3 standard applies and that he cannot prevail on his Section 1983 claim. Doc. No. 26 at 1:22-26.

 4          In light of the argument and evidence set forth in the briefing and, most important,

 5 Montez’s express concession that he cannot establish a Section 1983 violation based on the facts

 6 of this case, the Court will grant summary judgment in Defendants’ favor on Plaintiff’s first cause

 7 of action.

 8 II.      State Law Claims for Battery and Negligence

 9          In light of the foregoing, state law claims for battery and negligence are all that remain in

10 this case. Under 28 U.S.C. § 1367(c)(3), a district court may decline to exercise jurisdiction over

11 supplemental state law claims if “the district court has dismissed all claims over which it has

12 original jurisdiction.” The general rule is “when federal claims are dismissed before trial ...

13 pendent state claims should also be dismissed.” Religious Tech. Ctr v. Wollersheim, 971 F.2d 364,

14 367-68 (9th Cir. 1992); Schultz v. Sundberg, 759 F.2d 714, 718 (9th Cir. 1985). Considering

15 judicial economy, convenience, fairness, and comity, and because summary judgment has been

16 granted on Montez’s one and only federal claim, the Court will decline to exercise supplemental

17 jurisdiction over the state claims. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

18 (1988); City of Colton v. American Promotional Events, Inc.-West, 614 F.3d 998, 1008 (9th Cir.

19 2010) (“Because the district court did not err in granting summary judgment on the federal claims,

20 it did not abuse its discretion in dismissing the state-law claims.”); Religious Tech., 971 F.2d at

21 367-68; Neylon v. Inyo County, 2018 WL 3740535, *56-*57 (E.D. Cal. Aug. 3, 2018).

22 III.     Unknown Law Enforcement Officers

23          Defendants argue that the “Unknown Law Enforcement Officers” included among the

24 Defendants in the Corrected Complaint should be dismissed from this action with prejudice under

25 Rule 4(m) of the Federal Rules of Civil Procedure because a year and a half has passed since the

26 filing of the Complaint (and Corrected Complaint) and Montez “has not identified or served a
27 single individual to substitute in” for fictitious Defendants. No. 24-1, Part IV.

28          Given the fact that the Court has granted summary judgment in favor of all Defendants on

                                                        5
          Case 1:18-cv-01510-AWI-BAM Document 30 Filed 06/25/20 Page 6 of 6


 1 the Section 1983 claim and declined to exercise jurisdiction over the remaining claims in this

 2 action, this issue is moot. The Court will thus deny the Defendants’ motion as to the dismissal of

 3 the Unknown Law Enforcement Officers.

 4                                               ORDER

 5         Accordingly, IT IS HEREBY ORDERED that:

 6            1.   Defendants’ motion for summary judgment (Doc. No. 24) is GRANTED as to all

 7                 Defendants with respect to Montez’s cause of action under 42 U.S.C. § 1983;

 8            2.   Pursuant to 28 U.S.C. § 1367(c)(3), the Court DECLINES to exercise supplemental

 9                 jurisdiction over Montez’s state law battery and negligence claims;

10            3.   Defendants’ motion for dismissal of Unknown Law Enforcement Officers from this

11                 action (Doc. No. 24) is DENIED as moot;

12            4.   Defendants’ request to seal records (see Doc. No. 25) is DENIED as moot;

13            4.   All currently set dates and deadlines are VACATED; and

14            5.   The Clerk is directed to CLOSE this case.

15

16 IT IS SO ORDERED.

17
     Dated: June 25, 2020
18                                             SENIOR DISTRICT JUDGE

19

20

21

22

23

24

25

26
27

28

                                                      6
